Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 10th day of October,
2005 (the “Amended Agreement”), between New Skies Satellites B.V. (the
“Company”), an entity established under Dutch law, and Daniel S. Goldberg (the
“Employee”).

 

WHEREAS the Company and the Employee have entered into that certain Employment
Agreement, dated April 23, 2002, as amended and restated as of October 5, 2004
(the “2004 Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the 2004 Agreement in
certain respects effective on and after January 1, 2005 (the “Effective Date”)
and to restate the 2004 Agreement to read in its entirety as follows.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.             Employment, Duties, Authority and Agreements.

 

(a) The Company hereby agrees to employ the Employee as Chief Executive Officer
of the Company and the Employee hereby accepts such position and agrees to serve
the Company in such capacity during the employment period fixed by Section 3
hereof (the “Employment Period”).  In addition, if requested, the Employee shall
serve as the President of New Skies Satellites Holdings Ltd., an entity
established under Bermuda law (the “Parent”).  The Employee shall report solely
and directly to the board of the Company (the “Board”) in respect of his duties
to the Company and to the board of directors of the Parent (the “Parent Board”)
in respect of his duties to the Parent. The Employee will have such duties,
responsibilities and authority as are customary for chief executive officers of
comparable entities to the Company. During the Employment Period, the Employee
shall be subject to, and shall act in substantial accordance with, all
reasonable instructions and directions of the Board and/or the Parent Board, as
applicable, and all applicable reasonable policies and rules thereof as are
consistent with the above title, duties, responsibilities and authority and the
Company’s Articles of Association.

 

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company and any entity that is a
direct or indirect wholly-owned subsidiary of Parent (such subsidiaries
hereinafter referred to as the “Affiliates”).

 

(c) During the Employment Period, the Employee may not, without the prior
written consent of the Board, operate, participate in the management, operations
or control of, or act as an employee, officer, consultant, agent or
representative of, any type of business or service (other than as an employee of
the Company), provided that it shall not be a violation of the foregoing for the
Employee to (i) act or serve as a director, trustee or committee member of any
civic or charitable organization and (ii) manage his personal, financial and
legal affairs, so long as such activities (described in clauses (i) and (ii)) do
not interfere with the performance of his duties and

 

--------------------------------------------------------------------------------


 

responsibilities to the Company or its Affiliates as provided hereunder. Except
as described in this Section 1(c), Employee shall not provide any services to
any other entity during the term of this Amended Agreement without the written
consent of the Board.

 

2. Compensation.

 

(a) As compensation for the agreements made by the Employee herein and the
performance by the Employee of his obligations hereunder, following the
Effective Date, during the Employment Period the Company shall pay the Employee,
not less than once a month pursuant to the Company’s normal and customary
payroll procedures, a base salary at the rate of U.S. $575,000 per annum,
payable in U.S. Dollars or in Euros at the Employee’s election, at an exchange
rate to be fixed annually by mutual agreement between the Employee and the
Company (the “Base Salary”). The Base Salary shall be reviewed annually and be
increased further (but not decreased) in the absolute discretion of the Board.
Any such increased Base Salary shall then become the Base Salary for all
purposes hereunder.

 

(b) As compensation for the agreements made by the Employee herein and the
performance by the Employee of his obligations hereunder, beginning in calendar
year 2002 and for the remainder of the Employment Period (the “Bonus Period”),
the Employee shall have an opportunity to earn an annual cash bonus in
accordance with the following terms. For each calendar year during the Bonus
Period, Employee shall be eligible to earn a cash bonus. With respect to each
such year following the Effective Date, the target cash bonus shall be 100% and
the maximum cash bonus shall be 150% of the Employee’s Base Salary for that
year, subject to the attainment of certain targets established by the Board in
good faith (either acting directly or acting through its Compensation Committee)
for that year and, except as otherwise provided in Section 5, subject to the
Employee’s employment with the Company on the last day of the calendar year (the
“Annual Bonus”). It is agreed that the target 100% bonus level is a target and
not a minimum bonus amount. The Annual Bonus earned by the Employee with respect
to each year shall be paid to the Employee not later than the first regular pay
date following the determination of the amount of such Annual Bonus.

 

(c) During the Employment Period, the Employee shall be entitled to the
following benefits and perquisites:

 

(i) medical and dental coverage (including for the Employee’s spouse and
children under the age of 21), on terms that are no less favorable than those
generally provided to other senior executives of the Company from time to time,
subject to customary and reasonable limits, co-payments, deductibles, employee
contributions and exclusions;

 

(ii) at Employee’s election, either a car provided by the Company suitable to
his position or the equivalent cost of such a car to the Company in cash;

 

(iii) any benefits and perquisites generally provided to other senior executives
of the Company, from time to time, provided that the Employee shall not be
entitled to participate in any such plan providing for benefits in the nature of
severance pay; and

 

2

--------------------------------------------------------------------------------


 

(iv) participation in the New Skies Satellites N.V. Headquarters Location
Premium (HQLP) plan, as such plan may be amended by New Skies from time to time.

 

(d) During the Employment Period, the Employee shall be entitled to paid
vacation of twenty-five (25) days per year. The ability to carry forward
vacation time shall be subject to the Company’s vacation policy applicable
generally to executive officers of the Company as in effect from time to time.
The Employee is not entitled to holiday allowances.

 

(e) The Company shall promptly reimburse the Employee for all reasonable
business expenses upon the presentation of statements of such expenses in
accordance with the Company’s policies and procedures now in force or as such
policies and procedures may be modified with respect to all senior executive
officers of the Company.

 

(f) The Company shall promptly reimburse the Employee for expenses related to
his relocation from Europe to the United States upon the termination of the
Employment Period, as provided for in the New Skies’ Relocation Policy existing
on January 1, 2002.

 

3. Employment Period.

 

The first day of Employee’s employment with the Company was October 23, 1998 and
the Employee’s employment as Chief Executive Officer of the Company commenced on
January 1, 2002 and shall continue indefinitely until it is terminated in
accordance with Section 4 below upon the earliest to occur of the following
events:

 

(a) Death. The Employee’s employment hereunder shall terminate upon his death.

 

(b) Cause. The Company may terminate the Employee’s employment hereunder for
Cause. For purposes of this Amended Agreement, the term “Cause” shall mean:
(i) a willful and material violation by the Employee of either Section 1(c) or 7
of this Amended Agreement (unless such violation is cured by the Employee within
thirty (30) days of receipt of a written notice from the Board which
specifically identifies the facts and circumstances of such violation); (ii) the
willful failure by the Employee to substantially perform the duties reasonably
assigned to him within the scope of the Employee’s duties and authority as
stated in Section 1(a) hereunder (other than as a result of physical or mental
illness or injury), after the Board delivers to the Employee a written demand
for substantial performance that specifically identifies the manner in which the
Employee has not substantially performed the Employee’s duties and provides the
Employee thirty (30) days to begin to substantially perform, provided that the
Company shall not have the right to terminate the Employee’s employment
hereunder for Cause if the Employee begins to substantially perform within such
thirty-day period; (iii) the Employee’s willful misconduct, willful waste of
corporate assets or gross negligence which in any such event substantially and
materially injures the Company or its Affiliates; or (iv) the indictment of the
Employee for a felony involving moral turpitude. In order for a termination to
be considered to be for Cause, the Notice of Termination (as defined below) must
be delivered within six (6) months of the date on which the Company first knows
of the event constituting Cause.

 

3

--------------------------------------------------------------------------------


 

(c) Without Cause. The Company may terminate the Employee’s employment hereunder
without Cause.

 

(d) Good Reason. The Employee may terminate his employment hereunder for Good
Reason. For purposes of this Amended Agreement, the term “Good Reason” shall
mean: (i) a reduction by the Company in the Employee’s Base Salary; (ii) any
failure by the Company to pay any amounts due to the Employee within ninety (90)
days of the date such amount is due; (iii) any material diminution of the level
of responsibility or authority of the Employee, including the Employee’s
reporting duties; (iv) any adverse change in Employee’s title or position;
(v) the failure by the Company to obtain from any successor an assumption of the
obligations of the Company as contemplated by Section 11(d) herein; (vi) removal
of the Employee from membership on the Board and the Parent Board during the
Employment Period other than in connection with a termination of the Employee’s
employment under Section 3(a), 3(b) or 3(e) of this Amended Agreement or as a
result of the Employee’s Disability (as defined below) in accordance with the
requirements of the laws of The Netherlands; and (vii) the Company requiring the
Employee to be based at any office or location that is more than 50 kilometers
from the Company’s current corporate headquarters and that is not in Paris,
France; provided, that, with respect to any such relocation the Employee
delivers a written notice of such Good Reason termination to the Company within
thirty (30) days after receiving written notice from the Company of the
possibility of such event; and provided, further, that the Employee delivers a
written notice to the Board within six (6) months of the date on which the
Employee first knows of the event constituting Good Reason which specifically
identifies the facts and circumstances claimed by Employee to constitute Good
Reason and the Company has failed to cure such facts and circumstances within
thirty (30) days after receipt of such notice. For purposes of this
Section 3(d), “Disability” shall mean the Employee’s incapacity due to physical
or mental illness, where the Employee has been unable to perform his duties
hereunder for a period of (i) six (6) consecutive months or 180 days within a
365-day period or (ii) such longer period as may be required by the laws of The
Netherlands.

 

(e) Without Good Reason. The Employee may terminate his employment hereunder
without Good Reason.

 

4. Termination Procedure.

 

(a) Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Period (other than termination
pursuant to Section 3(a)) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 11(a). For
purposes of this Amended Agreement, a Notice of Termination shall mean a notice
which shall indicate the specific termination provision in this Amended
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and shall attach any prior notices
required under Section 3.

 

(b) Date of Termination. “Date of Termination” shall mean (i) if the Employee’s
employment is terminated by his death, the date of his death; or (ii) if the
Employee’s

 

4

--------------------------------------------------------------------------------


 

employment is terminated for any other reason, one month after the date on which
a Notice of Termination is given or any later date (agreed upon by the parties,
after the giving of such notice).

 

(c)  Board/Committee Resignation.  Upon termination of the Employee’s employment
for any reason, the Employee agrees to resign, as of the date of such
termination and to the extent applicable, from the Parent Board (and any
committees thereof) and any board (and any committees thereof) of the Company.

 

5. Termination Payments.

 

(a) Without Cause or for Good Reason. In the event of the termination of the
Employee’s employment during the Employment Period by the Company without Cause
or by the Employee for Good Reason, the Company shall pay to (or in the case of
business expenses pursuant to clause (i), reimburse) the Employee, or his estate
in the event of his death, within thirty (30) days following the Date of
Termination, (i) the Employee’s Base Salary through the Date of Termination,
outstanding business expenses pursuant to Section 2(f) hereof (to the extent not
theretofore paid), and any other amounts due to Employee but which have not been
paid (the “Accrued Obligations”), (ii) any earned but unpaid Annual Bonus in
respect of a calendar year during the Bonus Period ending prior to or coincident
with the Date of Termination, (iii) an Annual Bonus equal to the prior year’s
Annual Bonus pro-rated for the year in which the Date of Termination occurs
based on the number of days occurring in such year prior to the Date of
Termination, (iv) a lump-sum payment equal to two and one-half times the sum of
(x) the Employee’s Base Salary (as in effect on the Date of Termination) and (y)
the greater of (A) the target Annual Bonus for the year in which the Date of
Termination falls and (B) the Annual Bonus paid or payable to Employee in
respect of the year immediately preceding the year in which the Date of
Termination falls, (v) reimbursement for outplacement services in an amount up
to $25,000 upon the Employee’s submission of receipts for such services, and
(vi) continuation of benefits in Section 2(c)(i) for 2.5 years following the
Date of Termination; provided the Company’s obligation to provide continued
welfare benefits under this Section 5(a)(vi) shall be reduced to the extent that
equivalent coverages and benefits (determined on a coverage-by-coverage and
benefit-by-benefit basis) are provided under the plans, programs or arrangements
of a subsequent employer; and provided further that in the event that the
Employee is precluded from continuing full participation in the Company’s
welfare benefit plans that provide for the benefits described in
Section 2(c)(i) as contemplated by this Section 5(a)(vi), the Employee shall be
provided with the after-tax economic equivalent of any benefit or coverage
foregone.  For this purpose, the economic equivalent of any benefit or coverage
foregone shall be deemed to be the total cost to the Employee of obtaining such
benefit or coverage himself on an individual basis.  Payment of such after-tax
economic equivalent shall be made quarterly.

 

The payments provided in this Section 5(a) are (i) not subject to offset or
mitigation and (ii) conditioned upon and subject to the Employee executing a
valid general release and waiver, waiving all claims the Employee may have
against the Company, its Affiliates, directors, officers and employees. The
Company shall have no additional obligations under this Amended Agreement,
except for (i) the indemnification obligations set forth in Section 6 herein and
(ii)

 

5

--------------------------------------------------------------------------------


 

any benefits (other than benefits in the nature of severance pay) to which the
Employee is entitled under the terms of any employee benefit plan in which he is
eligible to participate.

 

(b) Cause or without Good Reason. If the Employee’s employment is terminated
during the Employment Period by the Company for Cause or by the Employee without
Good Reason, the Company shall pay to (or in the case of business expenses
pursuant to clause (i), reimburse) the Employee or his estate in the event of
his death, within thirty (30) days of the Date of Termination, (i) the Accrued
Obligations and (ii) any earned but unpaid Annual Bonus in respect of a calendar
year during the Bonus Period ending prior to the Date of Termination, but only
if the event constituting Cause occurs after the end of such calendar year. The
Company shall have no additional obligations under this Amended Agreement,
except for (i) the indemnification obligations set forth in Section 6 herein and
(ii) any benefits (other than benefits in the nature of severance pay) to which
the Employee is entitled under the terms of any employee benefit plan in which
he is eligible to participate.

 

(c) Death. If the Employee’s employment is terminated by the Employee or as a
result of his death, the Company shall pay to (or in the case of business
expenses pursuant to clause (i), reimburse) the Employee’s estate, within thirty
(30) days of the Date of Termination, (i) the Accrued Obligations; (ii) any
earned but unpaid Annual Bonus in respect of a calendar year during the Bonus
Period ending prior to or coincident with the Date of Termination; and (iii) an
Annual Bonus equal to the prior year’s Annual Bonus which amount shall not be
less than 100% of the Base Salary as of the Date of Termination pro-rated for
the year in which the Date of Termination occurs based on the number of days
occurring in such year prior to the Date of Termination. The Company shall have
no additional obligations under this Amended Agreement, except for (i) the
indemnification obligations set forth in Section 6 herein and (ii) any benefits
(other than benefits in the nature of severance pay) to which the Employee is
entitled under the terms of any employee benefit plan in which he is eligible to
participate.

 

6. Indemnification.

 

The Company shall indemnify, defend and hold the Employee harmless from and
against any and all liability or obligation arising from or relating to this
Amended Agreement or the performance by the Employee of his obligations
hereunder, in accordance with the indemnification provisions set forth in
Article 14 of the Company’s Articles of Association, as in effect on the date
hereof, provided, that this obligation to indemnify and defend shall not extend
to disputes between the Employee and the Company, if any, which relate to the
benefits or other amounts in the nature of compensation from the Company to
which the Employee believes he is entitled. The Employee shall receive coverage
by a customary director and officer indemnification policy on a basis that is no
less favorable than the coverage provided to any other officer or director of
the Company.

 

7. Non-Solicitation; Non-Disclosure; Workproduct; Non-Competition.

 

(a) During the Employment Period and for one year following the termination of
Employee’s employment with Company for any reason the Employee agrees not to
offer employment to any employee of the Company or any of its Affiliates for
other than employment

 

6

--------------------------------------------------------------------------------


 

by the Company or its Affiliates or attempt to induce any such employee to leave
the employ of the Company or its Affiliates and the Employee further agrees not
to solicit any clients or suppliers of the Company or its Affiliates to do
business with any competing business of the Company or its Affiliates.

 

(b) Employee agrees that he will not appropriate for his own use, disclose,
divulge, furnish or make available to any person, unless in the normal course of
business or as authorized by the Company in writing, any confidential or
proprietary information concerning the Company or its Affiliates, including,
without limitation, any confidential or proprietary information concerning the
operations, plans or methods of doing business of the Company or its Affiliates
(the “Information”); provided, that the term “Information” shall not include
such information which is or becomes generally available to the public other
than as a result of a disclosure by the Employee in violation of this Amended
Agreement. Notwithstanding the foregoing, the Employee may disclose Information
to the extent he is compelled to do so by lawful service of process, subpoena,
court order, or as he is otherwise compelled to do by law or the rules or
regulations of any regulatory body to which he is subject, including full and
complete disclosure in response thereto, in which event he agrees to provide the
Company with a copy of the documents seeking disclosure of such information
promptly upon receipt of such documents and prior to their disclosure of any
such information, so that the Company may, upon notice to the Employee, take
such action as the Company deems appropriate in relation to such subpoena or
request.

 

(c) Employee agrees that all right, title and interest to all works of whatever
nature generated in the course of his employment resides with the Company and
its Affiliates.  Employee agrees that he will return to the Company, not later
than the Date of Termination, all property, in whatever form (including computer
files and other electronic data), of the Company and its Affiliates in his
possession, including without limitation, all copies (in whatever form) of all
files or other information pertaining to the Company, its officers, directors,
shareholders, customers or Affiliates, and any business or business opportunity
of the Company and its Affiliates.

 

(d) Employee agrees not to engage in any aspect of the Satellite Business (as
hereinafter defined) (i) during the Employment Period and (ii) in the event of
the termination of the Employee’s employment during the Employment Period for
any reason, other than a termination by the Company without Cause or by the
Employee with Good Reason, for one year following the termination of Employee’s
employment with the Company.  Employee shall be deemed to be engaging in the
Satellite Business if he directly or indirectly, whether or not for
compensation, renders personal services of any kind in any capacity for any
Competitor (as hereinafter defined).

 

For purposes of this Section 7(d):

 

(i) The “Satellite Business” shall mean the business of communication of
electronic video, data, voice or other information by transmission by satellite
operating in the Fixed Satellite Service frequencies for hire or any other
business in which the Company or its Affiliates is engaged from time to time
during the Employment Period.

 

7

--------------------------------------------------------------------------------


 

(ii) A “Competitor” is any corporation, firm, partnership, proprietorship or
other entity which engages in the Satellite Business.

 

(e) The restrictions of Section 7(d) hereof shall be deemed to be separate
restrictions with respect to each geographic area, time period and activity
covered thereby. Employee hereby agrees that if, in any judicial proceeding, a
court shall refuse to enforce any such separate restriction, then such
unenforceable restriction shall be deemed eliminated from this Amended Agreement
for the purpose of such proceeding or any other judicial proceeding, but only to
the extent necessary to permit the remaining restrictions of Section 7(d) hereof
to be enforced.

 

(f) The parties hereto hereby declare that it is impossible to measure in money
the damages which will accrue to the Company by reason of a failure by Employee
to perform any of his obligations under this Section 7. Accordingly, if the
Company or its Affiliates institutes any action or proceeding to enforce the
provisions hereof, to the extent permitted by applicable law, Employee hereby
waives the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law, and Employee shall not urge in any such action or
proceeding the claim or defense that any such remedy at law exists.

 

(g) The restrictions in this Section 7 shall be in addition to any restrictions
imposed on Employee by statute or at common law.

 

8.   Legal Fees.

 

The Company will pay, or reimburse Employee for, reasonable attorney’s fees and
costs incurred by Employee in negotiating and documenting this Amended Agreement
and any related agreement with the Company (not including any termination or
similar agreement except as provided in Section 11(g)).

 

9. Tax-free Allowance Subject to 30% Ruling.

 

If and insofar as the Employee has received or may receive a tax-free allowance
for extra-territorial costs under Section 9 of the 1965 Payroll Tax
Implementation Decree (as further described in clause (ii) below), the following
shall apply:

 

(I)            THE ORIGINALLY AGREED UPON WAGES FROM CURRENT EMPLOYMENT SHALL BE
REDUCED FOR EMPLOYMENT LAW PURPOSES SO THAT 100/70 OF THE ADJUSTED WAGES FROM
CURRENT EMPLOYMENT IS EQUAL TO THE ORIGINALLY AGREED UPON WAGES FROM CURRENT
EMPLOYMENT.  AS USED HEREIN.  “WAGES FROM CURRENT EMPLOYMENT” ARE ALL INCOME (IN
CASH, CASH EQUIVALENT, OR BENEFIT IN KIND) THAT IS SUBJECT TO WAGE TAX
WITHHOLDING IN THE NETHERLANDS.

 

(II)           THE EMPLOYEE SHALL RECEIVE AN ALLOWANCE FOR EXTRA-TERRITORIAL
COSTS FROM THE EMPLOYER, EQUAL TO 30/70 OF THE ADJUSTED WAGES FROM CURRENT
EMPLOYMENT (THE “ALLOWANCE”).

 

(III)          THE EMPLOYEE IS AWARE OF THE FACT THAT, IN VIEW OF THE APPLICABLE
REGULATIONS, AN ADJUSTMENT TO THE REMUNERATION AGREED UNDER THIS SECTION MAY
AFFECT ALL CONSIDERATIONS AND BENEFITS THAT ARE LINKED TO WAGES FROM CURRENT
EMPLOYMENT, SUCH AS PENSION RIGHTS AND SOCIAL SECURITY BENEFITS.

 

8

--------------------------------------------------------------------------------


 

(IV)          THE INTENTION OF THIS SECTION IS TO AUTOMATICALLY APPLY SECTION 9
OF THE 1965 PAYROLL TAX IMPLEMENTATION DECREE TO ALL ELEMENTS OF WAGES FROM
CURRENT EMPLOYMENT THAT CAN BENEFIT FROM THIS SPECIAL PROVISION.

 

(V)           THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT, AS A RESULT OF THE
ADJUSTMENTS DESCRIBED IN CLAUSE (I) AND (II), THE EMPLOYEE’S ADJUSTED BASE
SALARY (THE “ADJUSTED BASE SALARY”) SHALL EQUAL 70/100 OF THE PREVIOUSLY AGREED
BASE SALARY.  THE EMPLOYEE HEREBY CONSENTS TO THIS ADJUSTMENT AND AGREES THAT IT
SHALL NOT CONSTITUTE A BREACH OF THIS AMENDED AGREEMENT OR GIVE RISE TO ANY
RIGHTS ON THE PART OF THE EMPLOYEE.  FOLLOWING ANY ADJUSTMENT HEREUNDER, ALL
REFERENCES IN THIS AMENDED AGREEMENT TO BASE SALARY SHALL BE DEEMED TO REFER TO
THE EMPLOYEE’S TOTAL BASE COMPENSATION, WHICH SHALL EQUAL THE SUM OF THE
ADJUSTED BASE SALARY AND AN ALLOWANCE EQUAL TO 30/70 OF THE ADJUSTED BASE
SALARY.  FOR THE AVOIDANCE OF DOUBT, THE TERM “ORIGINALLY AGREED UPON WAGES FROM
CURRENT EMPLOYMENT” SHALL REFER TO THE WAGES FROM CURRENT EMPLOYMENT IN EFFECT
IMMEDIATELY PRIOR TO THE ADJUSTMENTS DESCRIBED IN CLAUSE (I) AND (II).

 

10. Excise Tax Matters.

 

(a) Anything in this Amended Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Amended Agreement or otherwise (a
“Payment”), would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the United States Internal Revenue Code (the “Code”), then
Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

 


(B) ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 10, INCLUDING
WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP
PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION,
SHALL BE MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM APPOINTED BY THE
COMPANY AND REASONABLY ACCEPTABLE TO THE EMPLOYEE (THE “ACCOUNTING FIRM”) WHICH
SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND EMPLOYEE
WITHIN TEN BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM EMPLOYEE THAT THERE HAS
BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY; PROVIDED
THAT FOR PURPOSES OF DETERMINING THE AMOUNT OF ANY GROSS-UP PAYMENT, EMPLOYEE
SHALL BE DEEMED TO PAY FEDERAL INCOME TAX AT THE HIGHEST MARGINAL RATES
APPLICABLE TO INDIVIDUALS IN THE CALENDAR YEAR IN WHICH ANY SUCH GROSS-UP
PAYMENT IS TO BE MADE AND DEEMED TO PAY STATE AND LOCAL INCOME TAXES AT THE
HIGHEST MARGINAL RATES APPLICABLE TO INDIVIDUALS IN THE STATE OR LOCALITY OF
EMPLOYEE’S RESIDENCE AND/OR PLACE OF EMPLOYMENT IN THE CALENDAR YEAR IN WHICH
ANY SUCH GROSS-UP PAYMENT IS TO BE MADE, NET OF THE MAXIMUM REDUCTION IN FEDERAL
INCOME TAXES THAT CAN BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES,
TAKING INTO ACCOUNT LIMITATIONS APPLICABLE TO INDIVIDUALS SUBJECT TO FEDERAL
INCOME TAX AT THE HIGHEST MARGINAL RATES.  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT, AS
DETERMINED PURSUANT TO THIS SECTION 10, SHALL BE PAID BY THE COMPANY TO EMPLOYEE
FIVE DAYS PRIOR TO WHEN

 

9

--------------------------------------------------------------------------------


 


DUE (OR TO THE APPROPRIATE TAXING AUTHORITY ON EMPLOYEE’S BEHALF WHEN DUE).  IF
THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EMPLOYEE, IT
SHALL SO INDICATE TO EMPLOYEE IN WRITING.  SUBJECT TO THE FOLLOWING SENTENCE AND
SECTION 10(C) HEREOF, ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING
UPON THE COMPANY AND EMPLOYEE.  AS A RESULT OF THE UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 OF THE CODE, IT IS POSSIBLE THAT THE AMOUNT OF THE
GROSS-UP PAYMENT DETERMINED BY THE ACCOUNTING FIRM TO BE DUE TO (OR ON BEHALF
OF) EMPLOYEE WAS LOWER THAN THE AMOUNT ACTUALLY DUE (“UNDERPAYMENT”).  IN THE
EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 10(C) AND
EMPLOYEE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE TAX, THE
ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED
AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR FOR THE
BENEFIT OF EMPLOYEE.


 


(C)  EMPLOYEE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY THE INTERNAL
REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE COMPANY OF
ANY GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE
BUT NO LATER THAN TEN BUSINESS DAYS AFTER EMPLOYEE IS INFORMED IN WRITING OF
SUCH CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE
DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  EMPLOYEE SHALL NOT PAY SUCH
CLAIM PRIOR TO THE EXPIRATION OF THE THIRTY DAY PERIOD FOLLOWING THE DATE ON
WHICH IT GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE
DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE
COMPANY NOTIFIES EMPLOYEE PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES
TO CONTEST SUCH CLAIM, EMPLOYEE SHALL (I) GIVE THE COMPANY ANY INFORMATION
REASONABLY REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM, (II) TAKE SUCH
ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY
REQUEST IN WRITING FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING
LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY
SELECTED BY THE COMPANY, (III) COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER
TO EFFECTIVELY CONTEST SUCH CLAIM AND (IV) PERMIT THE COMPANY TO PARTICIPATE IN
ANY PROCEEDINGS RELATING TO SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL BEAR AND PAY DIRECTLY ALL COSTS AND EXPENSES (INCLUDING ADDITIONAL
INTEREST AND PENALTIES) INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL
INDEMNIFY AND HOLD EMPLOYEE HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY EXCISE TAX
OR INCOME TAX (INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO) IMPOSED AS
A RESULT OF SUCH REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT
LIMITATION ON THE FOREGOING PROVISIONS OF THIS SECTION 10(C), THE COMPANY SHALL
CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE
OPTION, MAY PURSUE OR FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS,
HEARINGS AND CONFERENCES WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND
MAY, AT ITS SOLE OPTION, EITHER DIRECT EMPLOYEE TO PAY THE TAX CLAIMED AND SUE
FOR A REFUND OR CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER, AND EMPLOYEE AGREES
TO PROSECUTE SUCH CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE TRIBUNAL,
IN A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE COURTS, AS THE
COMPANY SHALL DETERMINE; PROVIDED, FURTHER, THAT IF THE COMPANY DIRECTS EMPLOYEE
TO PAY SUCH CLAIM AND SUE FOR A REFUND, THE COMPANY SHALL ADVANCE THE AMOUNT OF
SUCH PAYMENT TO EMPLOYEE, ON AN INTEREST-FREE BASIS, AND SHALL INDEMNIFY AND
HOLD EMPLOYEE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE TAX OR INCOME TAX
(INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED WITH RESPECT TO
SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT TO SUCH ADVANCE;
PROVIDED, FURTHER, THAT IF EMPLOYEE IS REQUIRED TO EXTEND THE STATUTE OF
LIMITATIONS TO ENABLE THE COMPANY TO CONTEST SUCH CLAIM, EMPLOYEE MAY LIMIT THIS
EXTENSION SOLELY TO SUCH CONTESTED AMOUNT.  THE COMPANY’S CONTROL OF THE CONTEST
SHALL BE LIMITED TO ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD

 

10

--------------------------------------------------------------------------------


 


BE PAYABLE HEREUNDER AND EMPLOYEE SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE
CASE MAY BE, ANY OTHER ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER
TAXING AUTHORITY.

 


(D)  IF, AFTER THE RECEIPT BY EMPLOYEE OF AN AMOUNT PAID OR ADVANCED BY THE
COMPANY PURSUANT TO THIS SECTION 10, EMPLOYEE BECOMES ENTITLED TO RECEIVE ANY
REFUND WITH RESPECT TO A GROSS-UP PAYMENT, EMPLOYEE SHALL (SUBJECT TO THE
COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 10(C)) PROMPTLY PAY TO THE
COMPANY THE AMOUNT OF SUCH REFUND RECEIVED (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY
EMPLOYEE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 10(C), A
DETERMINATION IS MADE THAT EMPLOYEE SHALL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EMPLOYEE IN WRITING OF ITS
INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY DAYS
AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE
REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET, TO THE EXTENT
THEREOF, THE AMOUNT OF THE GROSS-UP PAYMENT REQUIRED TO BE PAID.

 

11. Miscellaneous.

 

(a) Any notice or other communication required or permitted under this Amended
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid, addressed as follows
(or if it is sent through any other method agreed upon by the parties):

 

If to the Company:

 

New Skies Satellites B.V.

Rooseveltplantsoen 4

2517 KR The Hague

The Netherlands

Attention:      General Counsel

 

If to the Employee:

 

Frederik Hendrikplein 46

2582 BA, The Hague

The Netherlands

 

or to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

 

(b) This Amended Agreement constitutes the entire agreement among the parties
hereto with respect to the Employee’s employment, and supersedes and is in full
substitution for any and all prior understandings or agreements with respect to
the Employee’s employment.

 

(c) This Amended Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought. The

 

11

--------------------------------------------------------------------------------


 

failure of any party hereto at any time to require the performance by any other
party hereto of any provision hereof shall in no way affect the full right to
require such performance at any time thereafter, nor shall the waiver by any
party hereto of a breach of any provision hereof be taken or held to be a waiver
of any succeeding breach of such provision or a waiver of the provision itself
or a waiver of any other provision of this Amended Agreement.

 

(d) (i) This Amended Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, heirs, executors, administrators
and other legal representatives. Neither this Amended Agreement nor any right or
obligation under this Amended Agreement may be assigned, transferred, pledged or
encumbered by the Company or by the Employee except as otherwise permitted
herein.

 

(ii) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Amended Agreement in the same manner and to the same extent that the
Company would have been required to perform it if no such succession had taken
place. As used in this Amended Agreement, “Company” shall mean both the Company,
as defined above, and any such successor that assumes and agrees to perform this
Amended Agreement, by operation of law or otherwise.

 

(e) If any provision of this Amended Agreement or portion thereof is so broad,
in scope or duration, so as to be unenforceable, such provision or portion
thereof shall be interpreted to be only so broad as is enforceable.

 

(f) The Company may withhold from any amounts payable to the Employee hereunder
all Dutch and foreign, federal, state, city or other taxes and other amounts
that the Company may reasonably determine are required to be withheld pursuant
to any applicable law or regulation.

 

(g) This Amended Agreement shall be governed by and construed in accordance with
the laws of The Netherlands, without reference to its principles of conflicts of
law. In the event of any dispute or controversy arising hereunder, the Company
shall bear the expenses reasonably incurred by the Employee in connection
therewith, including without limitation reasonable legal fees; provided, that
the Employee shall reimburse the Company for such expenses (including without
limitation such legal fees) if the Employee does not prevail with respect to a
majority of his position in such dispute.

 

(h) Notwithstanding any provision in this Agreement to the contrary, any payment
otherwise required to be made hereunder to the Employee at any date as a result
of the termination of the Employee’s employment hereunder shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code. On the earliest date on which such
payments can be made without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, there shall be paid to Employee (or if
Employee has died, to his estate), in a single cash lump sum, an amount equal to
the aggregate amount of all payments delayed pursuant to the preceding sentence.

 

12

--------------------------------------------------------------------------------


 

(i)  This Amended Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 

(j) The headings in this Amended Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Amended Agreement, as of the
date first written above.

 

 

NEW SKIES SATELLITES B.V.

 

 

 

 

 

/s/ David Tolley

 

 

By:

 

 

 

 

 

 

 

 

DANIEL S. GOLDBERG

 

 

 

 

 

 

 

 

/s/ Daniel S. Goldberg

 

 

By:   Daniel S. Goldberg

 

13

--------------------------------------------------------------------------------